Citation Nr: 0401984	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  03-04 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Wolff-Parkinson-White 
Syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1981 to 
September 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which denied service connection for 
Wolff-Parkinson-White Syndrome.  The veteran entered notice 
of disagreement with this decision in September 2002; the RO 
issued a statement of the case in December 2002; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in January 2003.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
United States Court of Appeals for Veterans Claims (Court) 
recently held that such specific notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  

Although the RO has undertaken assistance to the veteran in 
development of his claim, and advised the veteran of the 
regulatory provisions of the VCAA in a December 2002 
statement of the case, the record does not reflect that the 
veteran has been specifically advised of the information and 
evidence necessary to substantiate his claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit.  In light of Pelegrini, supra, and because no 
further guidance or regulatory direction has been issued to 
determine if the veteran wishes to waive such notice, the 
Board believes that the most appropriate action is to remand 
these claims to the RO so that the veteran can be provided 
with the appropriate notice under the VCAA regarding his 
claims, to include what he must show to prevail in these 
claims, what information and evidence he is responsible for, 
and what evidence VA must secure.  Quartuccio, supra.  
Moreover, there are additional reasons why this case must be 
remanded to the RO.

The Board also notes that, in order to assist the veteran 
with the development of his claim, further clarification of 
both the private and VA medical opinions would aid in 
determining the nature and etiology of the veteran's Wolff-
Parkinson-White Syndrome.  In a brief opinion dated in 
October 2001, Warren D. Turner, M.D., a private physician, 
wrote that the veteran's Wolff-Parkinson-White Syndrome was 
"aggravated" by military service; however, Dr. Turner does 
not offer any basis for the opinion, nor indicate what he 
means by aggravation.  In light of the medical evidence of 
record reflecting Wolff-Parkinson-White Syndrome being a 
congenital disorder, the fact that the veteran underwent 
radio frequency oblation therapy in service, and the absence 
of evidence of current abnormalities, it is important to 
clarify in what sense the veteran's Wolff-Parkinson-White 
Syndrome is alleged to have been "aggravated" by military 
service in order for this opinion to have probative value 
consistent with the statutory and regulatory definition of 
aggravation for VA disability compensation purposes: "A pre-
existing disease will be considered to have been aggravated 
by active military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 
see also 38 C.F.R. § 3.306(a) (2002).  On the question of 
aggravation by service, further clarifying questions are also 
requested from the opining VA physician.  It is pertinent to 
note that, in addition to the statute and regulation noted 
above, the Court of Appeals for Veterans' Claims (formerly 
Court of Veterans' Appeals) has held that intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation; rather, the underlying 
condition, as contrasted with symptoms, must have worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, 
"a lasting worsening of the condition" -- that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  See Routen v. 
Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. 
Brown, 8 Vet. App. 529, 538 (1996). 

The Board further notes that, in May 2003, the veteran 
submitted private medical record evidence to the Board that 
included March 2003 and May 2003 treatment records from the 
American Regional Health Center, Robert M. Bidwell, M.D., 
that reflect diagnoses of hypertension and Wolff-Parkinson-
White Syndrome characterized as "stable."  As there is no 
waiver of initial RO consideration of this additional 
evidence, the Board must remand the claim to the RO to afford 
the veteran due process of initial RO consideration of these 
private medical records.  

Accordingly, this case is REMANDED to the RO for the 
following: 

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003); Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
each of his claims of the impact of the 
notification requirements on the claims.  


2.  The RO should contact the veteran and 
have him sign any necessary release to 
send a copy of his service medical 
records and relevant documents in the 
claims file (a February 2002 VA 
physician's opinion, a May 2002 VA 
examination report, and a November 2002 
VA examination report) to Warren D. 
Turner, M.D., a private physician, for 
the purpose of requesting clarification 
of an October 2001 medical etiology 
opinion. 

3.  The RO should contact Warren D. 
Turner, M.D., a private physician, and 
request clarification of an October 2001 
medical opinion regarding "aggravation" 
of the veteran's Wolff-Parkinson-White 
Syndrome by service.  After obtaining any 
necessary release from the veteran, the 
RO should send Dr. Turner a copy of the 
veteran's service medical records, a 
February 2002 VA physician's opinion, a 
May 2002 VA examination report, a 
November 2002 VA examination report, and 
the VA statutory definition of 
"aggravation."  The RO should request 
Dr. Turner to clarify his October 2001 
opinion by answering the following 
questions:  A. What is the basis(es) for 
your October 2001 medical opinion that 
the veteran's Wolff-Parkinson-White 
Syndrome was "aggravated" by service?  
B. Did the veteran's pre-existing Wolff-
Parkinson-White Syndrome permanently 
increase in disability or was there a 
temporary flare-ups of symptoms during 
the veteran's service?  C. If so, what 
complaints, symptoms, or clinical 
findings in service reflect a permanent 
increase in disability during the 
veteran's military service?  D. What 
current complaints, symptoms, or clinical 
findings reflect a permanent increase in 
the veteran's Wolff-Parkinson-White 
Syndrome during the veteran's military 
service?  E. Was any increase in the 
veteran's Wolff-Parkinson-White Syndrome 
due to the natural progress of the 
disease? 

4.  The RO should request the VA 
physician who conducted the November 2002 
VA examination to again review the 
relevant documents in the claims file, 
including her November 2002 VA 
examination report, and other medical 
opinions in the file, and offer the 
following opinions: A. Was there any 
increase in the veteran's pre-existing 
Wolff-Parkinson-White Syndrome during 
service?  B. Was there any additional 
symptomatology attributable to the 
veteran's Wolff-Parkinson-White Syndrome 
at service separation that was not 
present at service entrance?  C. What 
were the effects of the in-service radio 
frequency oblation therapy on the 
veteran's Wolff-Parkinson-White Syndrome?  
Please discuss whether the in-service 
radio frequency oblation therapy 
eliminated some or all symptomatology, 
including chest pain, palpitations, and 
arrhythmia.  D. Status post radio 
frequency oblation therapy, what is the 
likelihood of a recurrence of disability 
associated with the veteran's Wolff-
Parkinson-White Syndrome, including chest 
pain, palpitations, and arrhythmia?  

5.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.  

6.  The RO should then readjudicate the 
issue of entitlement to service 
connection for Wolff-Parkinson-White 
Syndrome.  The RO should consider any 
additional evidence added to the record 
since the March 2003 statement of the 
case, including the March 2003 and May 
2003 treatment records from the American 
Regional Health Center.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and should be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




